DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s arguments along with the four declarations in the reply filed on July 01, 2022 are acknowledged and have been fully considered. Claims 1-35 are pending.  Claims 1-5 and 8-13 are under consideration in the instant office action.  Claims 6-7 and 14-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Applicant’s arguments did not overcome the rejections of record for reasons set forth in the previous office action and herein below. 
Information Disclosure Statement
The information disclosure statement (IDSs) submitted on November 09, 2022, November 01, 2022, September 23, 2022, and June 13, 2022 are noted and the submission are in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement. Signed copies are attached.
 Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-5 and 8-13 remain rejected under 35 U.S.C. 103 as being unpatentable over Kramer et al. (US 2012/0220643, previously provided), Vermeer (US 2005/0261257, previously provided), Teragawa et al. (Heart, 86:212–216, 2001, previously provided), ATSDR Case Studies in Environmental Medicine Nitrate/Nitrite Toxicity" published by the U.S. Department of Health and Human Services on Dec. 5, 2013 (herein after ATSDR, previously provided), and Nelson (US 2015/0246066, previously provided) and as evidenced by Buccholz et al. (US 2003/0139354, previously provided), Cornett et al. (US 2007/0141174, previously provided), and Dodick et al. (WO2021/188163, previously provided)

Note: The evidentiary references are provided to prove the fact that elemental magnesium is used in compositions for human consumptions contrary to applicant’s repeated assertions. Buccholz et al. (US 2003/0139354) in paragraph 0057 discloses that the composition of the present invention also comprises a component D comprising one or more magnesium supplements. The magnesium supplement is preferably selected from elemental magnesium and magnesium compounds. As magnesium compounds, magnesium oxide and magnesium salts of organic or inorganic acids are typically employed. Preferred examples of magnesium salts include magnesium salts of inorganic acids, such as magnesium glycerophosphate and magnesium chloride, magnesium salts of organic acids such as magnesium citrate, magnesium lactate and magnesium gluconate and, in particular, magnesium salts of amino acids such as magnesium glycinate and magnesium taurinate. Cornett et al. (US 2007/0141174) in paragraph 0051 discloses in embodiments of the invention, the second agent, a hypertensive agent with which the first agent is therapeutically combined, includes such agents as carvedilol, lacidipine (also known as Caldine, Lacimen, Lacipil, Midotens, Motens), eplerenone, and a metal supplement such as magnesium (e.g. elemental magnesium, magnesium oxide, magnesium citrate, magnesium sulfate, magnesium hydroxide, or other therapeutically-appropriate form of magnesium). The examiner further provides Dodick et al. (WO2021/188163) which discloses in paragraph 0073 that the nutritional health supplement contemplated herein contains magnesium, either as elemental magnesium or as a magnesium derivative, in accordance with another exemplary embodiment.
Note: Claims are examined with respect to the elected species of magnesium as type of metal; proline nitrate as the nitrate source; and citric acid as the type of acid.
Applicant Claims
Applicant claims a composition for human consumption.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
 Kramer et al.  teach a method for increasing the vasodilative characteristics of amino acids in a human or animal is disclosed. The method includes administering to the human or animal a pharmaceutically effective amount of an amino acid compound consisting essentially of a nitrate or nitrite of an amino acid selected from the group consisting of Aspartic Acid, Cysteine, Glycine, Lysine, Methionine, Proline, Tyrosine, Phenylalanine, Carnitine, Taurine, and Betaine (see abstract and claim 1). Implementations of an Amino Acid Compound may include diluents, or any inert substances added to increase the bulk of the Amino Acid Compound to make a tablet a practical size for compression. Diluents may include, for example, calcium phosphate, calcium sulfate, lactose, mannitol, magnesium stearate, potassium chloride, and citric acid, among other organic and inorganic materials (paragraph 80). With respect to delivery of particular implementations of an Amino Acid Compound, for the exemplary purposes of this disclosure, tablets may be utilized. Tablets are any solid pharmaceutical dosage form containing a pharmaceutically acceptable active agent or agents to be administered with or without suitable pharmaceutically acceptable additives and prepared either by compression or molding methods well known in the art. Tablets have been in widespread use and remain popular as a dosage form because of the advantages afforded both to the manufacturer (e.g., simplicity and economy of preparation, stability, and convenience in packaging, shipping, and dispensing) and the patient (e.g., accuracy of dosage, compactness, portability, blandness of taste, and ease of administration). Although tablets are most frequently discoid in shape, they may also be round, oval, oblong, cylindrical, rectangular or triangular, for example. The tablets may be optionally scored so that they may be separated into different dosages. They may differ greatly in size and weight depending on the amount of the pharmaceutically acceptable active agent or agents present and the intended route of administration. They are divided into two general classes, (1) compressed tablets, and (2) molded tablets (paragraph 83). 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Kramer et al. do not teach the inclusion of magnesium metal and the amount of proline nitrate, magnesium and citric acid. These deficiencies are cured by the teachings of Vermeer, Teragawa et al., ATSDR, and Nelson.
Vermeer teaches in a further aspect, the invention provides a composition for promoting healthy arteries, comprising vitamin K or a derivative thereof, and optionally vitamin D or a derivative thereof, and one or more additional components selected from: polyphenols, vitamin C, vitamin E (tocopherols and/or tocotrienols), L-Arginine, phytosterols, antihypertensive peptides, soluble fibers (e.g. guar, pectin), omega-3, omega-6 and/or omega-9 fatty acids, carnitine, taurine, coenzyme Q10, creatine, folic acid, folates, magnesium, potassium, vitamin B6, and vitamin B12 (paragraph 17). In another aspect of the invention there is provided a composition for promoting healthy arteries which comprises: 50 mcg-1.5 mg vitamin K; 5-10 .mu.g vitamin D; 450-550 mg Calcium; 7-12 mg Zinc; and 100-200 mg Magnesium (paragraph 18).
Teragawa et al. teach that intracoronary magnesium infusion causes dilation of human coronary arteries, including conductance and resistance arteries. This magnesium induced human coronary dilation occurs in a dose dependent manner and is independent of EDNO. This magnesium induced coronary dilation may, in part, explain the beneficial effects of magnesium infusion in patients with coronary artery disease (see conclusion).

ATSDR teaches Exposure to nitrates and nitrites may come from both internal nitrate production and external sources. Intake of some amount of nitrates is a normal part of the nitrogen cycle in humans. The mean intake of nitrate per person in the United States is about 40–100 milligrams per day (mg/day) (in Europe it is about 50–140 mg/day) (see introduction). The acceptable daily intake (ADI) for nitrate is 3.7 mg/kg/day or 222 mg nitrate per day for a 60 kg adult (see posttest section).

Nelson teaches a solid nutritional supplement formulation comprising at least 60 wt % dextrose combined with creatine and/or Branched Chain Amino Acids (BCAA's) (see paragraph 13). Preferably, the supplement formulation comprises 1-25 wt % BCAA's, more preferably 2-15 wt % BCAA's, and most preferably 4-6 wt % BCAA's. Preferably, the BCAA's comprise leucine, isoleucine and/or valine, and more preferably at least two amino acids, and most preferably all three amino acids (paragraph 21). In preferred embodiments, the formulation can also include a further ingredient selected from a group of ingredients consisting of: glutamine; vitamin B6; magnesium stearate; citric acid; flavourant; sweeteners (preferably, sucralose) (paragraph 22). In other embodiments, the formulation may further comprise Magnesium Stearate, preferably 100-1000 mg Magnesium Stearate. Thus, in another preferred embodiment, the nutritional supplement formulation comprises 4000 mg-25000 mg Dextrose, 250 mg-2000 mg creatine 200 mg-3000 mg BCAA's, 250 mg-2000 mg Glutamine, 2 mg-72 mg Vitamin B6, and 100-1000 mg Magnesium Stearate. In other embodiments, the formulation may further comprise Citric Acid, preferably 50 mg-500 mg Citric Acid. Thus, in another preferred embodiment, the nutritional supplement formulation comprises 4000 mg-25000 mg Dextrose, 250 mg-2000 mg creatine 200 mg-3000 mg BCAA's, 250 mg-2000 mg Glutamine, 2 mg-72 mg Vitamin B6, 100-1000 mg Magnesium Stearate, and 50 mg-500 mg Citric Acid (paragraph 35). In other embodiments, the formulation may further comprise a Flavouring agent, preferably 10 mg-20 mg Flavouring agent. Thus, in another preferred embodiment, the nutritional supplement formulation comprises 4000 mg-25000 mg Dextrose, 250 mg-2000 mg creatine 200 mg-3000 mg BCAA's, 250 mg-2000 mg Glutamine, 2 mg-72 mg Vitamin B6, 100-1000 mg Magnesium Stearate, 50 mg-500 mg Citric Acid, and 10 mg-20 mg Flavouring agent (paragraph 36). In other embodiments, the formulation may further comprise a sweetener, preferably 2 mg-30 mg sweetener. Preferably, the sweetener is sucralose. Thus, in another preferred embodiment, the nutritional supplement formulation comprises 4000 mg-25000 mg Dextrose, 250 mg-2000 mg creatine 200 mg-3000 mg BCAA's, 250 mg-2000 mg Glutamine, 2 mg-72 mg Vitamin B6, 100-1000 mg Magnesium Stearate, 50 mg-500 mg Citric Acid, 10 mg-20 mg Flavouring agent, and 2 mg-30 mg Sucralose (paragraph 37).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention to modify the teachings of Kramer et al. by incorporating magnesium metal in an amount as recited in claims 3 and 4 because Vermeer teaches in a further aspect, the invention provides a composition for promoting healthy arteries, comprising vitamin K or a derivative thereof, and optionally vitamin D or a derivative thereof, and one or more additional components selected from: polyphenols, vitamin C, vitamin E (tocopherols and/or tocotrienols), L-Arginine, phytosterols, antihypertensive peptides, soluble fibers (e.g. guar, pectin), omega-3, omega-6 and/or omega-9 fatty acids, carnitine, taurine, coenzyme Q10, creatine, folic acid, folates, magnesium, potassium, vitamin B6, and vitamin B12 (paragraph 17). In another aspect of the invention there is provided a composition for promoting healthy arteries which comprises: 50 mcg-1.5 mg vitamin K; 5-10 .mu.g vitamin D; 450-550 mg Calcium; 7-12 mg Zinc; and 100-200 mg Magnesium (paragraph 18). One of ordinary skill in the art would have been motivated to incorporate magnesium in an amount as demonstrated by Vermeer et al. because Teragawa et al. teach that intracoronary magnesium infusion causes dilation of human coronary arteries, including conductance and resistance arteries. This magnesium induced human coronary dilation occurs in a dose dependent manner and is independent of EDNO. This magnesium induced coronary dilation may, in part, explain the beneficial effects of magnesium infusion in patients with coronary artery disease (see conclusion). Furthermore, in the case where the claimed ranges for amounts of ingredients “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, an ordinary skilled artisan would have had a reasonable expectation of success upon combination of the Kramer et al., Vermeer et al., and Teragawa et al. because all references teach compositions for achieving vasodilation or healthy blood flow containing similar ingredients such as amino acids. 

It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention to modify the teachings of Kramer et al. by incorporating proline nitrate in an amount as recited in claims 3 and 4 because ATSDR teach amounts of nitrates for humans. One of ordinary skill in the art would have been motivated to incorporate the proline nitrate in amounts as recited in claims 3-4 because ATSDR teaches Exposure to nitrates and nitrites may come from both internal nitrate production and external sources. Intake of some amount of nitrates is a normal part of the nitrogen cycle in humans. The mean intake of nitrate per person in the United States is about 40–100 milligrams per day (mg/day) (in Europe it is about 50–140 mg/day) (see introduction). The acceptable daily intake (ADI) for nitrate is 3.7 mg/kg/day or 222 mg nitrate per day for a 60 kg adult (see posttest section). Furthermore, in the case where the claimed ranges for amounts of ingredients “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, an ordinary skilled artisan would have had a reasonable expectation of success upon combination of the Kramer et al. and ATSDR because both references teach compositions containing nitrates.
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention to modify the teachings of Kramer et al. by incorporating citric acid in an amount as recited in claims 8-9 because Nelson teaches solid nutritional compositions containing citric as an additive. One of ordinary skill in the art would have been motivated to do so because citric acid is a conventional diluent as clearly indicated by Kramer et al. and Nelson teaches exemplary amounts to be included in such solid supplement compositions. Nelson teaches a solid nutritional supplement formulation comprising at least 60 wt % dextrose combined with creatine and/or Branched Chain Amino Acids (BCAA's) (see paragraph 13). Preferably, the supplement formulation comprises 1-25 wt % BCAA's, more preferably 2-15 wt % BCAA's, and most preferably 4-6 wt % BCAA's. Preferably, the BCAA's comprise leucine, isoleucine and/or valine, and more preferably at least two amino acids, and most preferably all three amino acids (paragraph 21). In preferred embodiments, the formulation can also include a further ingredient selected from a group of ingredients consisting of: glutamine; vitamin B6; magnesium stearate; citric acid; flavourant; sweeteners (preferably, sucralose) (paragraph 22). In other embodiments, the formulation may further comprise Magnesium Stearate, preferably 100-1000 mg Magnesium Stearate. Thus, in another preferred embodiment, the nutritional supplement formulation comprises 4000 mg-25000 mg Dextrose, 250 mg-2000 mg creatine 200 mg-3000 mg BCAA's, 250 mg-2000 mg Glutamine, 2 mg-72 mg Vitamin B6, and 100-1000 mg Magnesium Stearate. In other embodiments, the formulation may further comprise Citric Acid, preferably 50 mg-500 mg Citric Acid. Thus, in another preferred embodiment, the nutritional supplement formulation comprises 4000 mg-25000 mg Dextrose, 250 mg-2000 mg creatine 200 mg-3000 mg BCAA's, 250 mg-2000 mg Glutamine, 2 mg-72 mg Vitamin B6, 100-1000 mg Magnesium Stearate, and 50 mg-500 mg Citric Acid (paragraph 35). In other embodiments, the formulation may further comprise a Flavouring agent, preferably 10 mg-20 mg Flavouring agent. Thus, in another preferred embodiment, the nutritional supplement formulation comprises 4000 mg-25000 mg Dextrose, 250 mg-2000 mg creatine 200 mg-3000 mg BCAA's, 250 mg-2000 mg Glutamine, 2 mg-72 mg Vitamin B6, 100-1000 mg Magnesium Stearate, 50 mg-500 mg Citric Acid, and 10 mg-20 mg Flavouring agent (paragraph 36). In other embodiments, the formulation may further comprise a sweetener, preferably 2 mg-30 mg sweetener. Preferably, the sweetener is sucralose. Thus, in another preferred embodiment, the nutritional supplement formulation comprises 4000 mg-25000 mg Dextrose, 250 mg-2000 mg creatine 200 mg-3000 mg BCAA's, 250 mg-2000 mg Glutamine, 2 mg-72 mg Vitamin B6, 100-1000 mg Magnesium Stearate, 50 mg-500 mg Citric Acid, 10 mg-20 mg Flavouring agent, and 2 mg-30 mg Sucralose (paragraph 37). Furthermore, in the case where the claimed ranges for amounts of ingredients “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, an ordinary skilled artisan would have had a reasonable expectation of success upon combination of the Kramer et al. and Nelson because both references teach compositions containing citric acid.
In light of the forgoing discussion, one of ordinary skill in the art would have concluded that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.   
Response to Applicant’s arguments
Applicant argues that as noted in 9-10 of the Declaration under 37 C.F.R. 1.132 by Dr. Arthur Huygens (hereinafter “Huygens Declaration”) and in paragraph [0074] of Vermeer, the actual supplement compositions used in the studies were water-soluble. In direct contrast, the elemental form of metals (including magnesium, calcium, and zinc) is known to be water insoluble (see, for example, 78 of the Declaration under 37 C.F.R. 1.132 by Dr. Thomas Bannister, (hereinafter “Bannister Declaration”)). Thus, a person having ordinary skill in the art cannot interpret Vermeer as teaching the use of the elemental form of magnesium (in its uncharged state) in a dietary supplement formulation. As noted by Dr. Bannister, who has over 40 years of experience in the study of medicinally active compounds intended for use by humans, paragraph [0074] of Vermeer provides “clear and unambiguous description of water solubility” and thus cannot describe a composition that comprises the elemental form of magnesium (in its uncharged state) (10 of the Bannister Declaration). Furthermore, as explained in 410 of the Huygens Declaration, the supplement products made by Dr. Vermeer’s collaborators (which are on the market today) do not contain the metals in their elemental form (metals in their uncharged state). The calcium, magnesium, and zinc supplement products were and still are sold in water soluble forms, which are the charged forms of these metals. Additionally, a person having ordinary skill in the art also could not reasonably conclude that Vermeer suggests the use of the elemental form of magnesium (in its uncharged state) in a supplement composition. Uncharged magnesium is not water soluble and thus would not be bioavailable (see 8 of the Bannister Declaration). Rather as noted in 97 of the Bannister Declaration, metals in their charged state forms (such as salts or oxides of metals), which are water soluble, are used for providing metal supplementation in dietary supplement products to ensure the supplements can be absorbed. Dr. Huygens and Dr. Glenn Cornett, both of whom also have decades of experience in field of dietary supplements, also note that it is well established in the prior art that charged magnesium is to be used in dietary supplements (8 of the Huygens Declaration and 44 of the Declaration under 37 C.F.R. 1.132 by Dr. Glenn Cornett (hereinafter “Cornett Declaration”)). It should also be noted that all of the exemplary compositions of Buccholz and Dodick contain charged forms of magnesium as their magnesium component. The first example of Buccholz used magnesium chloride hexahydrate, while the second and only other example used magnesium citrate, dibasic. In Dodick, the exemplary compositions used magnesium beta hydroxybutyrate alone or magnesium beta hydroxybutyrate with magnesium bisglycinate chelate (paragraph [0088] and [0089]). The form of magnesium used in Teragawa is unsurprisingly a magnesium salt, as the study required the charged metal to be administered by intracoronary infusion (see abstract).
The above assertions are not found persuasive because as per the several evidentiary references provided by the examiner proving that elemental magnesium contrary to applicant’s assertions is indeed can be utilized in supplement compositions. The state of the prior art supports the use of both elemental magnesium as well as compounds of magnesium as the source of magnesium. With regard to the solubility argument it must be clear that Vermeer is making a composition comprising several ingredients. The solubility nature of the different ingredients and the composition as whole does not depend only a single reaction between water and elemental magnesium. It can be dependent on the method and conditions that are used during preparation of the composition such as concentration, reaction conditions like temperature, reaction time, etc.  and the like. The examiner continues to maintain the fact that asserting the reaction product of the composition as if to be the reaction between magnesium and water is misleading and not correct. Hence, the solubility argument is not persuasive. Furthermore, none of the references the examiner provided as evidentiary references showing that elemental magnesium getting incorporated in the supplement compositions showed any problem of solubility in their compositions either for elemental magnesium or any of the other ingredients utilized including Vermeer. The examiner continues to maintain that evidentiary references that are provided by the examiner unequivocally prove that elemental magnesium can be used in supplement compositions. Applicant completely ignored the explicit teachings of the evidentiary references. Quite the contrary the examiner maintains that several evidences convincingly show that elemental magnesium and salts of magnesium can be used in supplements or compositions for human consumption. Buccholz et al. (US 2003/0139354) in paragraph 0057 discloses that the composition of the present invention also comprises a component D comprising one or more magnesium supplements. The magnesium supplement is preferably selected from elemental magnesium and magnesium compounds. As magnesium compounds, magnesium oxide and magnesium salts of organic or inorganic acids are typically employed. Preferred examples of magnesium salts include magnesium salts of inorganic acids, such as magnesium glycerophosphate and magnesium chloride, magnesium salts of organic acids such as magnesium citrate, magnesium lactate and magnesium gluconate and, in particular, magnesium salts of amino acids such as magnesium glycinate and magnesium taurinate. Cornett et al. (US 2007/0141174) in paragraph 0051 discloses in embodiments of the invention, the second agent, a hypertensive agent with which the first agent is therapeutically combined, includes such agents as carvedilol, lacidipine (also known as Caldine, Lacimen, Lacipil, Midotens, Motens), eplerenone, and a metal supplement such as magnesium (e.g. elemental magnesium, magnesium oxide, magnesium citrate, magnesium sulfate, magnesium hydroxide, or other therapeutically-appropriate form of magnesium). The examiner further provides Dodick et al. (WO2021/188163) which discloses in paragraph 0073 that the nutritional health supplement contemplated herein contains magnesium, either as elemental magnesium or as a magnesium derivative, in accordance with another exemplary embodiment. Quite the contrary the state of the prior art as close as in 2021 as described above provide evidence magnesium can be supplemented both in elemental form and other inorganic or organic salt forms. The examiner also reminds Applicant that a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983). The evidentiary references to be a proper evidence they do not have to use elemental magnesium in their specific examples. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Applicant further argues although the term “elemental magnesium” has been used to describe components in a composition for human ingestion (for example, in Buccholz, Cornett, and Dodick), such a description does not teach or suggest to a person having ordinary skill in the art that the elemental form of magnesium (in its uncharged state) would be used as a magnesium component in a composition for human ingestion. As noted in 411 of the Bannister Declaration and {4 of the Cornett Declaration, the term “elemental magnesium” is often used to report the amount of magnesium provided by a supplement product containing a magnesium compound (not the amount of the magnesium compound itself). Thus, the use of the term “elemental magnesium” as used in relation to magnesium supplementation does not in fact mean that the elemental form of magnesium (in its uncharged state) was used in the supplement product or composition for human ingestion. Furthermore, the Office Action’s interpretation of the term “elemental magnesium” in Cornett does not consider the reference as a whole. Dr. Cornett, the inventor of the reference, noted in 95 of his declaration under 37 C.F.R. 1.132 that nothing in his patent application would teach or suggest to a person having ordinary skill in the art that the elemental form of magnesium (in its uncharged state) would be a suitable magnesium component. As Dr. Cornett explained in 47 of his declaration under 37 C.F.R. 1.132, the term “elemental magnesium” in Cornett is used to describe the amount of the magnesium provided by the magnesium-containing compound (see, for example, paragraphs [0054] of Cornett). As such, contrary to the allegation of the Office Action, Buccholz, Cornett, and Dodick do not rebut Applicant’s previous submitted arguments that the prior art does not teach or suggest the use of the elemental form of magnesium (in its uncharged state) in compositions for human ingestion. Rather, as noted in the Huygens Declaration, the Bannister Declaration, and the Cornett Declaration, the standard practice in the prior art regarding magnesium supplementation is to use charged magnesium, which is the bioavailable form of magnesium.
The above assertions are not found persuasive because all of the references teach a composition for human consumption. The teachings are very explicit even making a distinction between elemental magnesium and magnesium compounds. Just putting on the record the declarant’s reference Cornett et al. (US 2007/0141174) in paragraph 0051 discloses in embodiments of the invention, the second agent, a hypertensive agent with which the first agent is therapeutically combined, includes such agents as carvedilol, lacidipine (also known as Caldine, Lacimen, Lacipil, Midotens, Motens), eplerenone, and a metal supplement such as magnesium (e.g. elemental magnesium, magnesium oxide, magnesium citrate, magnesium sulfate, magnesium hydroxide, or other therapeutically-appropriate form of magnesium). There is no ambiguity to what the reference says to one of ordinary skill in the art. None of Applicant’s declarations also prove that the evidentiary references provided do not teach elemental magnesium. 
Applicant While Teragawa showed an intracoronary infusion of magnesium sulfate could lead to healthy blood flow, Vermeer’s results demonstrate that orally administering magnesium would not be expected to have any beneficial effect on arterial wall properties (see J{J14-16 of the Bannister Declaration). The observed beneficial effect on arterial wall properties were likely due to vitamin K rather than magnesium (115-17 of the Bannister Declaration). Thus, a person having ordinary skill in the art would not be motivated to combine the teachings of Vermeer and Teragawa, as their results cannot provide a reasonable expectation that adding magnesium to the composition of Kramer would result in a composition for achieving vasodilation or healthy blood flow.
The above assertions are not found persuasive because the two references are quite the contrary to applicant’s arguments internally in agreement. One of ordinary skill in the art indeed would have been motivated to incorporate magnesium in an amount as demonstrated by Vermeer et al. because Teragawa et al. teach that intracoronary magnesium infusion causes dilation of human coronary arteries, including conductance and resistance arteries. This magnesium induced human coronary dilation occurs in a dose dependent manner and is independent of EDNO. This magnesium induced coronary dilation may, in part, explain the beneficial effects of magnesium infusion in patients with coronary artery disease (see conclusion). 
Applicant then argues in response to the Office Action’s requirement on page 16 of a controlled experiment reflecting data on individual components as well as the composition demonstrating greater than expected results, Applicant presents a study in the Declaration under 37 C.F.R. 1.132 by the inventors, Ronald Kramer and Alexandros Nikolaidis (hereinafter “Inventor Declaration”) demonstrating the claimed composition exhibits unexpected and superior properties in relation to reduction of blood pressure. As noted in paragraph [0020] of the specification as filed, Applicant surprisingly discovered that the combination of the elemental form of magnesium metal (the uncharged form of magnesium metal as defined in paragraph [0016] of the specification as filed) and a source of As shown in Figs. 1 and 2 of the Inventor Declaration, administering to a human subject a composition comprising 200 mg elemental magnesium and 1000 mg creatine nitrate has synergistic effects on reduction of blood pressure at just 30 minutes after ingestion. In particular, the reduction of diastolic and systolic blood pressure caused by the ingestion of the composition was greater in magnitude in all of the subjects than the additive effects of administering 200 mg elemental magnesium alone and administering 1000 mg creatine nitrate alone. Notably, while most of the subjects experienced a small amount of reduction of diastolic blood pressure and systolic blood pressure when they ingested 1000 mg creatine nitrate, most of the subjects’ diastolic and systolic blood pressures increased after ingestion of 200 mg of the elemental form of magnesium (in its uncharged state). Thus, the expected result of the combination of 200 mg elemental magnesium and 1000 mg creatine nitrate would be a net blood pressure change of around zero for most of the subjects. However, all five of the subjects experienced a reduction of both diastolic and systolic blood pressure.
The above assertions are not found percussive because paragraph 0020 of the specification does not present Applicant’s results rather what is disclosed in the prior art. The data presented in the specification for instance examples 1-4 the composition contains two sources of magnesium which are elemental magnesium and magnesium nitrate. Both contain magnesium. If Applicant is alleging synergy "A greater than expected result is an evidentiary factor pertinent to the legal conclusion of obviousness ... of the claims at issue." In re Corkill, 711 F.2d 1496, 226 USPQ 1005 (Fed. Cir. 1985). In Corkhill, the claimed combination showed an additive result when a diminished result would have been expected. This result was persuasive of nonobviousness even though the result was equal to that of one component alone. Evidence of a greater than expected result may also be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (i.e., demonstrating "synergism"). Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). However, a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991) (Evidence showing greater than additive sweetness resulting from the claimed mixture of saccharin and L-aspartyl-L-phenylalanine was not sufficient to outweigh the evidence of obviousness because the teachings of the prior art lead to a general expectation of greater than additive sweetening effects when using mixtures of synthetic sweeteners.). Applicant must perform a controlled experiment reflecting data on the individual components as well as the composition demonstrating a greater than expected result. Furthermore, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). It must be known that Applicant’s claim 1 is drawn to any amounts to each of the recited components.
New Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-5 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Miljkovic (EP2896302, newly cited), Kramer et al. (US Patent No. 10,646,508, newly cited), and Nelson (US 2015/0246066, previously provided).
Note: Claims are examined with respect to the elected species of magnesium as type of metal; proline nitrate as the nitrate source; and citric acid as the type of acid.
Applicant Claims
Applicant claims a composition for human consumption.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Miljkovic teaches food compositions comprising a plurality of zero-valent, non-ionic, and non-oxidized magnesium metal particles and a food substance (see abstract). A food composition comprising: a plurality of zero-valent, non-ionic, and non-oxidized magnesium metal particles; and a food substance (see claim 1). Exposing living organisms to negative oxidation reduction potential conditions provides a number of health benefits. For example, beneficial anaerobic bacteria in the human digestive tract grow better under reducing conditions. Evidence suggests that negative oxidation reduction potential ("NORP" or "negative ORP") may also provide benefits in modulating inflammatory responses in the treatment of colitis and inflammatory bowel disease (paragraph 0003). The composition of claim 1, further comprising a carrier, and wherein the magnesium metal particles are comingled with the carrier (see claim 2). As used herein, the term "non-toxic" means materials which are safe for ingestion by a living organism, including plants and animals, preferably mammals, and more preferably humans (see paragraph 0022). In some aspects of the invention, additives are formulated for achieving a target NORP in foods and beverages for human consumption (paragraph 0048). The composition of any one of claims 2 to 13, wherein the magnesium metal particles are comingled with the carrier in the form of a powder, or a film, or a gel, or a tablet, or a pill, or a capsule (see claim 14). The composition of any one of claims 1 to 14, wherein the magnesium metal particles are in a size range of 37 µm and 500 µm (see claim 15). Miljkovic teaches for instance in example 3 

    PNG
    media_image1.png
    248
    446
    media_image1.png
    Greyscale

The additives of the invention may take on a number of different formats, including, but not limited to, powders, liquids, gels, sols, and slurries. In some aspects of the invention, the additives assume a dry formulation (i.e. a dry additive). Such dry forms include, but are not limited to, capsules, tablets, effervescent tablets which may be prepared for combining with a material (e.g. consumable material). Dry additives may also be formulated as compressed powdered beads or a powdered aerosol. Dry additives may further be formulated as effervescent compositions using known formulations that include sodium bicarbonate, citric acid, and the like. The additives of the invention may be packaged to resist environmental oxidation. This may be accomplished using airtight packaging such as foil pouches (e.g. stick-packs) or plastic containers, for example (paragraph 0052).

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Miljkovic does not teach the inclusion of proline nitrate and its amount and also the amount of the citric acid. These deficiencies are cured by the teachings of Kramer and Nelson.
Kramer teach a method of safely administering to a subject a nitrate with a reduced side effect, the method comprising: combining a quantity of an inorganic nitrate with a quantity of an amino acid compound to produce a composition or a dietary supplement comprising an amino acid nitrate salt, wherein the combining of the inorganic nitrate salt with the amino acid compound reduces the side effect or toxicity of the inorganic nitrate; and orally administering to the subject the composition or dietary supplement, wherein the subject has reduced side effect or toxicity from the inorganic nitrate and the quantity of the amino acid compound is at least the quantity of the inorganic nitrate, wherein the side effect is selected from the group consisting of nausea, gastric distress, gastric ulcer, diarrhea, abdominal pain, and methemoglobinemia, and the amino acid compound is selected from the group consisting of agmatine, arginine, asparagine, aspartic acid, beta alanine, betaine, carnitine, citrulline, creatine, cysteine, glutamine, glutamic acid, glycine, histidine, isoleucine, leucine, lysine, methionine, norvaline, phenylalanine, ornithine, proline, taurine, tyrosine, and valine (see claim 1). In certain aspects, the composition or dietary supplement provides an effective dose of about 10 mg of the Nitrate or Nitrite to about 10,000 mg of the Nitrate or any range falling within about 10 mg to about 10,000 mg, for example, about 10 mg to about 5,000 mg, about 10 mg to about 1,000 mg, about 10 mg to about 750 mg, about 50 mg to about 500 mg, etc. In some implementations, the composition or dietary supplement has no observable side effect or toxicity at the effective dose. Implementations of an Amino Acid Compound or Composition are particularly useful in increasing bioabsorption, vasodilation, and blood flow in humans and animals. However, implementations are not limited to uses relating to bioabsorption, vasodilation, or blood flow modification, and the like. Rather, any description relating to the foregoing is for the exemplary purposes of this disclosure. It will be understood that implementations of an Amino Acid Compound or Composition may encompass a variety of uses and are not limited in their uses. For example, possible uses may be, by non-limiting example, prevention of Nitrate tolerance, enhanced water solubility, increased distribution to muscles, improved athletic performance, faster action than single-administration, and/or countering Nitric Oxide inhibiting effects of certain Amino Acids (under Use section).
Nelson teaches a solid nutritional supplement formulation comprising at least 60 wt % dextrose combined with creatine and/or Branched Chain Amino Acids (BCAA's) (see paragraph 13). Preferably, the supplement formulation comprises 1-25 wt % BCAA's, more preferably 2-15 wt % BCAA's, and most preferably 4-6 wt % BCAA's. Preferably, the BCAA's comprise leucine, isoleucine and/or valine, and more preferably at least two amino acids, and most preferably all three amino acids (paragraph 21). In preferred embodiments, the formulation can also include a further ingredient selected from a group of ingredients consisting of: glutamine; vitamin B6; magnesium stearate; citric acid; flavourant; sweeteners (preferably, sucralose) (paragraph 22). In other embodiments, the formulation may further comprise Magnesium Stearate, preferably 100-1000 mg Magnesium Stearate. Thus, in another preferred embodiment, the nutritional supplement formulation comprises 4000 mg-25000 mg Dextrose, 250 mg-2000 mg creatine 200 mg-3000 mg BCAA's, 250 mg-2000 mg Glutamine, 2 mg-72 mg Vitamin B6, and 100-1000 mg Magnesium Stearate. In other embodiments, the formulation may further comprise Citric Acid, preferably 50 mg-500 mg Citric Acid. Thus, in another preferred embodiment, the nutritional supplement formulation comprises 4000 mg-25000 mg Dextrose, 250 mg-2000 mg creatine 200 mg-3000 mg BCAA's, 250 mg-2000 mg Glutamine, 2 mg-72 mg Vitamin B6, 100-1000 mg Magnesium Stearate, and 50 mg-500 mg Citric Acid (paragraph 35). In other embodiments, the formulation may further comprise a Flavouring agent, preferably 10 mg-20 mg Flavouring agent. Thus, in another preferred embodiment, the nutritional supplement formulation comprises 4000 mg-25000 mg Dextrose, 250 mg-2000 mg creatine 200 mg-3000 mg BCAA's, 250 mg-2000 mg Glutamine, 2 mg-72 mg Vitamin B6, 100-1000 mg Magnesium Stearate, 50 mg-500 mg Citric Acid, and 10 mg-20 mg Flavouring agent (paragraph 36). In other embodiments, the formulation may further comprise a sweetener, preferably 2 mg-30 mg sweetener. Preferably, the sweetener is sucralose. Thus, in another preferred embodiment, the nutritional supplement formulation comprises 4000 mg-25000 mg Dextrose, 250 mg-2000 mg creatine 200 mg-3000 mg BCAA's, 250 mg-2000 mg Glutamine, 2 mg-72 mg Vitamin B6, 100-1000 mg Magnesium Stearate, 50 mg-500 mg Citric Acid, 10 mg-20 mg Flavouring agent, and 2 mg-30 mg Sucralose (paragraph 37).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention to modify the teachings of Miljkovic by incorporating proline nitrate in amounts as recited in the claims because Kramer teach a method of safely administering to a subject a nitrate with a reduced side effect, the method comprising: combining a quantity of an inorganic nitrate with a quantity of an amino acid compound to produce a composition or a dietary supplement comprising an amino acid nitrate salt, wherein the combining of the inorganic nitrate salt with the amino acid compound reduces the side effect or toxicity of the inorganic nitrate; and orally administering to the subject the composition or dietary supplement, wherein the subject has reduced side effect or toxicity from the inorganic nitrate and the quantity of the amino acid compound is at least the quantity of the inorganic nitrate, wherein the side effect is selected from the group consisting of nausea, gastric distress, gastric ulcer, diarrhea, abdominal pain, and methemoglobinemia, and the amino acid compound is selected from the group consisting of agmatine, arginine, asparagine, aspartic acid, beta alanine, betaine, carnitine, citrulline, creatine, cysteine, glutamine, glutamic acid, glycine, histidine, isoleucine, leucine, lysine, methionine, norvaline, phenylalanine, ornithine, proline, taurine, tyrosine, and valine (see claim 1). In certain aspects, the composition or dietary supplement provides an effective dose of about 10 mg of the Nitrate or Nitrite to about 10,000 mg of the Nitrate or any range falling within about 10 mg to about 10,000 mg, for example, about 10 mg to about 5,000 mg, about 10 mg to about 1,000 mg, about 10 mg to about 750 mg, about 50 mg to about 500 mg, etc. One of ordinary skill in the art would have been motivated to incorporate proline nitrate because Kramer teaches that implementations of an Amino Acid Compound or Composition are particularly useful in increasing bioabsorption, vasodilation, and blood flow in humans and animals. However, implementations are not limited to uses relating to bioabsorption, vasodilation, or blood flow modification, and the like. Rather, any description relating to the foregoing is for the exemplary purposes of this disclosure. It will be understood that implementations of an Amino Acid Compound or Composition may encompass a variety of uses and are not limited in their uses. For example, possible uses may be, by non-limiting example, prevention of Nitrate tolerance, enhanced water solubility, increased distribution to muscles, improved athletic performance, faster action than single-administration, and/or countering Nitric Oxide inhibiting effects of certain Amino Acids (under Use section). The examiner notes that the numerous advantages or uses that are suggested by Kramer strong motivation why one of ordinary skill in the art would have been motivated to incorporate an amino acid nitrate such as proline nitrate. Furthermore, in the case where the claimed ranges for amounts of ingredients “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, an ordinary skilled artisan would have had a reasonable expectation of success upon combination of Miljkovic and Kramer because both references teach supplement compositions that promotes several health benefits.
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention to modify the teachings of Kramer et al. by incorporating citric acid in an amount as recited in claims 8-9 because Nelson teaches solid nutritional compositions containing citric as an additive. One of ordinary skill in the art would have been motivated to do so because citric acid is used as an additive as clearly indicated by Miljkovic and Nelson teaches exemplary amounts to be included in such solid supplement compositions. Nelson teaches a solid nutritional supplement formulation comprising at least 60 wt % dextrose combined with creatine and/or Branched Chain Amino Acids (BCAA's) (see paragraph 13). Preferably, the supplement formulation comprises 1-25 wt % BCAA's, more preferably 2-15 wt % BCAA's, and most preferably 4-6 wt % BCAA's. Preferably, the BCAA's comprise leucine, isoleucine and/or valine, and more preferably at least two amino acids, and most preferably all three amino acids (paragraph 21). In preferred embodiments, the formulation can also include a further ingredient selected from a group of ingredients consisting of: glutamine; vitamin B6; magnesium stearate; citric acid; flavourant; sweeteners (preferably, sucralose) (paragraph 22). In other embodiments, the formulation may further comprise Magnesium Stearate, preferably 100-1000 mg Magnesium Stearate. Thus, in another preferred embodiment, the nutritional supplement formulation comprises 4000 mg-25000 mg Dextrose, 250 mg-2000 mg creatine 200 mg-3000 mg BCAA's, 250 mg-2000 mg Glutamine, 2 mg-72 mg Vitamin B6, and 100-1000 mg Magnesium Stearate. In other embodiments, the formulation may further comprise Citric Acid, preferably 50 mg-500 mg Citric Acid. Thus, in another preferred embodiment, the nutritional supplement formulation comprises 4000 mg-25000 mg Dextrose, 250 mg-2000 mg creatine 200 mg-3000 mg BCAA's, 250 mg-2000 mg Glutamine, 2 mg-72 mg Vitamin B6, 100-1000 mg Magnesium Stearate, and 50 mg-500 mg Citric Acid (paragraph 35). In other embodiments, the formulation may further comprise a Flavouring agent, preferably 10 mg-20 mg Flavouring agent. Thus, in another preferred embodiment, the nutritional supplement formulation comprises 4000 mg-25000 mg Dextrose, 250 mg-2000 mg creatine 200 mg-3000 mg BCAA's, 250 mg-2000 mg Glutamine, 2 mg-72 mg Vitamin B6, 100-1000 mg Magnesium Stearate, 50 mg-500 mg Citric Acid, and 10 mg-20 mg Flavouring agent (paragraph 36). In other embodiments, the formulation may further comprise a sweetener, preferably 2 mg-30 mg sweetener. Preferably, the sweetener is sucralose. Thus, in another preferred embodiment, the nutritional supplement formulation comprises 4000 mg-25000 mg Dextrose, 250 mg-2000 mg creatine 200 mg-3000 mg BCAA's, 250 mg-2000 mg Glutamine, 2 mg-72 mg Vitamin B6, 100-1000 mg Magnesium Stearate, 50 mg-500 mg Citric Acid, 10 mg-20 mg Flavouring agent, and 2 mg-30 mg Sucralose (paragraph 37). Furthermore, in the case where the claimed ranges for amounts of ingredients “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, an ordinary skilled artisan would have had a reasonable expectation of success upon combination of Miljkovic and Nelson because both references teach compositions containing citric acid.
In light of the forgoing discussion, one of ordinary skill in the art would have concluded that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.   

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIGABU KASSA/
Primary Examiner, Art Unit 1619